PER CURIAM.
This writ of error is prosecuted to reverse conviction and sentence for a violation of Harrison Narcotic Act. Plaintiff in error is a registered physician. The trial below was conducted on the theory that his dispensation of morphine sulphate was in good-faith efforts to cure addicts. He was found guilty and sentenced upon five counts involving, five separate sales, the total sentence, however, being less than might have been imposed upon any one count. Ño error was properly preserved and assigned for review except failure to direct a verdict of not guilty at the conclusion of all the testimony. The verdict is amply supported by testimony, even upon the theory of the defense, so that it is unnecessary, in order to support the judgment, to resort to the authority of United States v. Behrman, 258 U. S. 280, 42 S. Ct. 303, 66 L. Ed. 619; Hobart v. United States (6 C. C. A.) 299 F. 784; Simmons v. United States (6 C. C. A.) 300 F. 321. If that part of the charge now criticized had been excepted to, and were now properly before us for review, it would be *1015found in accordance with the doctrine of these cases. See also Webb v. United States, 249 U. S. 96, 39 S. Ct. 217, 63 L. Ed. 497; Jin Fuey Moy v. United States, 254 U. S. 189, 41 S. Ct. 98, 65 L. Ed. 214. These are the only criticisms made of the proceedings in the trial court. The judgment is affirmed, and the mandate will issue forthwith.